Allow me first of all to
sincerely congratulate Mr. Theo-Ben Gurirab on his
unanimous election to the presidency of the General
Assembly at its fifty-fourth session and to express
confidence that under his skilful leadership the Assembly
will cope successfully with the complex issues before it.
I would like also to commend the President of the
previous session of the General Assembly, Mr. Didier
Opertti, on his remarkable commitment to the success of
the session.
I wish also to congratulate and to welcome the new
Members of our Organization — the Republic of Kiribati,
the Republic of Nauru and the Kingdom of Tonga.
Speaking from this lofty rostrum, representatives of
the States Members of the United Nations are trying to
communicate to their colleagues and the international
community the most pressing problems that their
countries face. The truth, which is not always pleasant, is
expressed here with hope for justice, understanding and
support.
States, including the Republic of Azerbaijan, that
have regained their freedom and now face threats to their
independence, sovereignty and territorial integrity, count
on the support of the international community. They are
also deeply concerned about the current difficulties of the
Organization. Member States look to the United Nations
with trust and hope. This places on the Organization an
important responsibility for finding a way out of the
current complex situation.
In this connection, the Republic of Azerbaijan
actively supports the United Nations reform process,
which our times demand. We believe that a transformed
Organization, adapted to modern realities, will be in a
position to cope with an increasing number of challenges
and risks to international peace and security.
Threats to the sovereignty, territorial integrity and
security of the Member States of the United Nations have
become appallingly routine. States often face aggression,
military occupation, “ethnic cleansing”, separatism and
terrorism. A conflict that is not dealt with in a timely and
resolute manner is later transformed into a humanitarian
disaster that brings about a very sensitive reaction on the
part of the international community.
Given the resolute action by the international
community in the Balkans, the situation with regard to the
unresolved or frozen conflicts in other regions seems
especially tragic. We consider it unacceptable to set
priorities in this respect, and wish to draw the attention of
the international community to the intolerable fact that
15


one fifth of the territory of a sovereign Member State of the
United Nations — the Republic of Azerbaijan — has
continued to be under foreign occupation for more than six
years and that, as a result of “ethnic cleansing”, one out of
seven of its citizens is a refugee or displaced person in his
own country.
The clear trend towards putting up with the behaviour
of the aggressor and sometimes even conniving at his
attempts to legalize the situation in the conflict zone, as
well as the eagerness of some mediators to reach an easy
settlement on the basis that the “ethnic cleansing” of the
Azerbaijani population and the occupation of its territories
is a fait accompli, will only lead to continued tension and
further delay the prospects for a settlement of the conflict
and the restoration of durable peace and stability in the
region, based on the norms and principles of international
law.
The only valid premise for a lasting settlement of
conflicts is a timely display of determination and solidarity
by the international community, first and foremost by the
United Nations, which has primary responsibility for the
maintenance of international peace and security, for the
protection and observation of the norms and principles of
international law and for making every effort to secure the
implementation of decisions taken.
Like other countries facing aggression and militant
separatism, Azerbaijan rejects settlement models that
infringe on its sovereignty, territorial integrity and the unity
of its State and run counter to its national interests. An
example is the concept of the common State, which was
proposed as a model for settlement in the context of certain
conflicts, but failed to find the support of the countries
concerned. That concept is pernicious, because it attempts
to distort the notion of statehood and State sovereignty; in
fact, it is an attempt to provide a legal framework for the
ideology of militant separatism.
It goes without saying that an important factor in any
settlement is the readiness of the parties involved to find a
compromise. At the same time, by definition, compromise
implies reciprocity and clear limits. Seeking a realistic
formula for a compromise based on adherence to the norms
and principles of international law, taking into account
national and State interests, the President of Azerbaijan,
Heydar Aliyev, has maintained direct contact and held talks
with the President of Armenia, Robert Kocharian. It is
Azerbaijan’s hope that this approach can open new
possibilities to steer the settlement process out of the
deadlock that we have witnessed during the past year.
It is now possible to speak about the achievement of
a positive climate, which should be complemented with
more active work by the Organization for Security and
Cooperation in Europe (OSCE) Minsk Group, which is
responsible for the settlement of the Armenia-Azerbaijan
conflict, so that the negotiation process can be resumed in
the near future. We regard it as absolutely unjustified that
some members of the Minsk Group use the fact that there
are direct contacts between Azerbaijan and Armenia as an
excuse for their stepping aside from the process and for
their inactivity. In this connection, we call upon the
Co-Chairmen of the Minsk Group to make every effort
necessary to bring about in the near future a revised
proposal for the settlement of the conflict that would
represent an acceptable combination of elements.
It will be necessary effectively to use the time
remaining before the OSCE summit in Istanbul in order
to come closer to achieving concrete results. It is
extremely important that the consistency and
determination of the international community be
maintained in advocating its declared positions on the
settlement of the conflict between Armenia and
Azerbaijan. We believe, in particular, that the sequence of
steps provided for in the Security Council resolutions on
the conflict continues to be optimal.
Azerbaijan reaffirms its commitment to a peaceful
settlement and unconditional implementation of the
ceasefire until a political agreement on the cessation of
the conflict is concluded. Guided by a spirit of goodwill
and a sincere desire to reach progress in the settlement
process, on 18 September 1999, during the visit of Knut
Vollebaek, the Chairman-in-office of the OSCE, the
President of Azerbaijan, Heydar Aliyev, announced the
unilateral release of all Armenian prisoners of war held in
Azerbaijan. We expect an adequate reaction from the
Armenian side in the near future.
Azerbaijan supports the reform process in the
Organization, based on the proposals of the
Secretary-General and the decisions of the General
Assembly. Reform of the Security Council continues to
be the priority problem. Azerbaijan fully agrees with the
approach reflected in resolution 53/30, in accordance with
which any decisions on this issue would require the
positive vote of a minimum of two thirds of the Member
States.
We still believe that the representation of the States
of Asia, Africa and Latin America in all membership
categories of the Security Council should reflect modern
16


political realities. Azerbaijan reconfirms its support for the
election of Germany and Japan as permanent members of
the Security Council. We continue to believe that, together
with that, objective reality calls for the allocation of one
additional non-permanent seat to the Eastern European
Group.
With regard to the reform and strengthening of the
effectiveness of the work of the Security Council, I cannot
fail to draw the attention of the Assembly to the fact that
the four resolutions adopted by the Security Council on the
Armenia-Azerbaijan conflict, resolutions 822 (1993), 853
(1993), 874 (1993) and 884 (1993), have still not been
implemented. We believe that the lack of an adequate
reaction to the violation of the principles of the United
Nations Charter and the non-compliance with decisions
adopted within the United Nations is seriously undermining
the image of the world Organization.
Azerbaijan welcomes the increased attention of the
Security Council to acute humanitarian problems in conflict
situations, and supports the inclusion in the mandate of
peacekeeping forces of concrete and adequate provisions for
the demilitarization of conflict zones and the disarmament
of combatants, as well as of special provisions on the
protection of and support for the civilian population,
including women and children.
Illegal arms transfers to conflict zones make the
prospects for settlement more remote and aggravate
humanitarian disasters. Recently this has become a pressing
problem which requires special attention and specific joint
action by the international community. In this context,
breaches of the relevant provisions of Security Council
resolutions, especially by some of the Council’s own
members, are unacceptable. Azerbaijan supports convening
an international conference on the illicit arms trade in all its
aspects not later than 2001.
We attach great importance to the timely convening of
a fourth special session of the General Assembly devoted
to disarmament, which could determine the future course of
action in the field of disarmament, arms control and related
international security matters.
Azerbaijan stands by the Convention on the
Prohibition of the Use, Stockpiling, Production and Transfer
of Anti-personnel Mines and on Their Destruction, and
welcomes its entry into force; we welcome also the
outcome of the First Meeting of States Parties, held in
Maputo. A national agency in this sphere has been created
in Azerbaijan; it has begun its activities and has started to
establish cooperation with its international counterparts.
Azerbaijan’s formal accession to the Convention is
directly dependent on the issue of the continuing
occupation of its territory by Armenia.
Azerbaijan has a highly positive view of the
establishment of the International Criminal Court, and
supports the work of the Preparatory Commission for the
International Criminal Court on a number of provisions of
its Statute. We regard as very important the work being
done by the Commission to define the crime of
aggression, and believe that the definition should be clear
and viable, and that it should make provision for a norm
establishing personal criminal responsibility. As a victim
of aggression, Azerbaijan maintains that the Court should
become an effective organ for the prosecution of those
who commit crimes against humanity.
My country is interested in taking an active part in
combatting international terrorism, organized crime and
illegal drug trafficking. The fight against these evils can
be effective only if it is based on joint efforts by all
countries, at both the regional and the global levels. We
support the idea of convening in 2000 an anti-terrorist
conference or a special session of the General Assembly
on this issue, and the elaboration of a declaration of
principles on the interaction of States in combatting
terrorism. We hope that the United Nations Development
Programme (UNDP) will be able to mobilize additional
resources to continue the joint project on drug-abuse
control of the UNDP, the United Nations International
Drug Control Programme and the Government of
Azerbaijan.
Another emerging topical area of activities is the
provision of humanitarian relief assistance in emergency
situations and periods of natural disasters, such as those
that we have witnessed in recent months. In this
connection, Azerbaijan calls for increased assistance to
the victims of the tragic earthquake in brotherly Turkey,
which claimed thousands of human lives.
Despite the objective difficulties caused by the
armed conflict and the transitional period, Azerbaijan
believes that there is no alternative to its chosen course of
reform aimed at building a democratic society with a
market economy. As a State located at a key point
between Europe and Asia, Azerbaijan is keenly interested
in securing access to trans-European and trans-Asian
communication networks; this would facilitate the
development of industrial and trade links among
participating countries, improved access to markets,
17


increased integration links, and closer cooperation among
the economies of European and Asian countries.
Unfortunately, the process of the profound
transformation of the national economy is facing the serious
consequences of the presence in the country of 1 million
refugees and internally displaced persons. Coping with this
emergency situation has been a primary concern of the
Azerbaijan State for many years. Given the limited financial
resources of our State, humanitarian assistance from the
United Nations and other international organizations is a
necessary element not only of the physical, but also of the
moral survival of people who have lost their homes. We
would like to express our most sincere gratitude to the
United Nations, to the relevant United Nations agencies and
to donor countries providing humanitarian assistance to
Azerbaijan, and we call upon them not to reduce the
volume of that assistance.
Allow me to touch briefly upon the role that the
United Nations and its agencies are playing in Azerbaijan.
At the last session, I spoke about the constructive work
being done with respect to the social and economic
development of our country by the United Nations
Development Programme. The UNDP is actively assisting
the Government of Azerbaijan and bilateral and multilateral
humanitarian organizations in addressing development
issues. At the same time, my Government is deeply
concerned at the fact that UNDP is entering the new
millennium with an extremely decreased financial base. We
all need a UNDP able to cope with the development
problems that we are not in a position to solve alone. All
participants in this process — donors and recipients of
assistance — should provide sincere and solid support to
the development activities of the United Nations.
In this context, I would like to call upon all concerned
to improve significantly the very difficult current financial
situation of the Organization.
With reference to relations between my country and
the United Nations in general, I would like again to draw
attention to the fact that Azerbaijan is still not represented
in the United Nations Secretariat.
The world is tired of crises and wars. Mankind
deserves a peaceful, prosperous and happy new millennium.
Our Organization is designed to play a leading role in
overcoming obstacles to global peace and progress. It must
be in a position to implement that noble mission. This is
not an abstract desire, but a realistic task based on an
assessment of the situation and an awareness of both
needs and possibilities.







